IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Always Moving, LLC and                   :
State Workers' Insurance Fund            :
                         Petitioners     :
                                         :
            v.                           :   No. 1183 C.D. 2016
                                         :   Submitted: January 20, 2017
Workers' Compensation Appeal             :
Board (Sutton),                          :
                       Respondent        :

BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                         FILED: April 20, 2017

            Always Moving, LLC (Company) and its workers’ compensation
insurer, State Workers’ Insurance Fund (collectively, Company) petition for review
of an order of the Workers' Compensation Appeal Board (Board) reversing an
order of a Workers' Compensation Judge (WCJ) denying Darieal Sutton’s
(Claimant) claim petition on the basis that he was an independent contractor rather
than an employee. The Board ultimately determined that at the time Claimant
sustained a right foot injury, while moving voting machines in November 2011, he
was an employee acting within the course of his employment with Company.
Company contends the Board erred in determining Claimant was an employee
rather than an independent contractor at the time of his injury. In particular,
Company argues the Board exceeded its limits of review by selectively
disregarding the WCJ’s findings of fact. For the reasons that follow, we affirm.
                                  I. Background
             The WCJ found the following pertinent facts. Company is a generic
moving company that performs commercial and residential moves. Ninety percent
of Company’s work is commercial moving performed for Graebel Van Lines.
When performing work for Graebel, Company is a subcontractor. Company also
performs evictions and relocations for the Philadelphia Housing Authority.


             Company is owned by Ernie Cimadamore (Owner) and his wife.
When Company has work, Owner will call a number of workers whom he
considers subcontractors. To that end, Owner asked the workers to incorporate on
their own because he could not afford workers' compensation insurance.            If
Graebel Van Lines booked the work, the workers wore Graebel uniforms. If
Company booked the work, the workers wore Company uniforms. Owner is not an
on-site supervisor. Further, Owner does not appoint supervisors or otherwise tell
the workers what to do or how to practice their trade.


             Owner also testified he did not interview Claimant prior to the time he
began working. Rather, Claimant’s brother, Ephram Ingram (Ingram), brought
him to the job and Claimant began working. Claimant worked approximately 30
hours per week for Company, and he earned $15.00 per hour.


             In addition to its usual moving jobs, Company had an agreement with
the City of Philadelphia (City) to move voting machines to and from the City’s
polling stations. The voting machine job would usually last for approximately
three weeks and involved 685 to 700 machines. They would be delivered in time



                                         2
for the elections and then returned afterward to the City warehouse. Company
usually rented four trucks for the voting machine job, with a driver and one helper
per truck.


             Owner entered into an agreement with Claimant, a helper, wherein
Owner would pay Claimant approximately $5,000 for each voting machine job.
Claimant performed this duty on previous occasions. Company did not require
Claimant to wear any type of uniform while performing the voting machine work.


             Owner was not involved in the day-to-day work of the voting machine
job. However, he would check in every couple of days to make sure the machines
were okay. Owner did not go out on the trucks and did not direct Claimant on how
to move the voting machines.


             On November 3, 2011, while on the voting machine job, Claimant
injured his right ankle when he stepped down off a truck onto an unpaved area
abutting the pavement. He heard a loud snap and felt immediate pain. Thereafter,
Claimant advised Owner that he needed to get someone to that location to finish
the day’s schedule.


             Byron Richardson, a coworker of Claimant, and driver of the truck on
which Claimant worked, drove Claimant to Temple University Hospital where he
underwent X-rays and received an Ace bandage and crutches. Claimant did not
return to work.




                                        3
            On November 9, 2011, six days after the injury, Claimant began
treating with Dr. Labbad, who put Claimant in a cast. Dr. Labbad also ordered X-
rays, and an MRI, prescription medication and crutches. Claimant continued to see
Dr. Labbad once a week.


            In December 2011, Claimant filed a claim petition alleging that, on
November 3, 2011, he sustained work injuries in the nature of a “[s]tress fracture
of the right foot … [rule/out] torn ligaments in right foot.” Reproduced Record
(R.R.) at 1a. Company filed an answer denying Claimant’s material allegations,
including the allegation that Claimant was an employee at the time of the injury.


            Following several hearings at which the parties submitted evidence,
including medical evidence, the WCJ found Claimant established he sustained a
work injury to his right foot and ankle when he stepped off a truck while
performing the voting machine job. To that end, the WCJ accepted the testimony
of Claimant’s primary treating physician, Dr. Michael R. McCoy, M.D.
(Claimant’s Physician), who is board-certified in family medicine. In particular,
the WCJ found:

            3. [Claimant’s Physician] examined Claimant and began
            treating him. He recommended physical therapy and
            diagnosed, as of his [June 2012] deposition testimony,
            right foot strain and sprain, right foot stress fracture with
            right sesamoid fragmentation, right Lisfranc injury and a
            right ankle strain and sprain with AFTL tear.
            [Claimant’s Physician] attributed these diagnoses to the
            November 3, 2011 work injury. He advised Claimant
            could not return to his pre-injury position. He did not
            believe Claimant retains the capacity for work of any
            kind as of his testimony.


                                         4
                                     ****

            9. Based upon a review of the evidentiary record as a
            whole, this Judge finds Claimant’s testimony credible to
            establish he was injured as he described on the date he
            described moving voting machines for [Company]. This
            Judge finds Claimant’s testimony also credible to
            establish he cannot work as a result of his injury. The
            medical evidence in this case confirms Claimant’s
            testimony, and the testimony of [Owner] does not
            disagree with Claimant’s testimony in any factually
            material way. This Judge accepts the testimony of
            Owner as credible.

WCJ’s Op., 4/1/13, Finding of Fact (F.F.) Nos. 3, 9 (emphasis added).


            Nonetheless, the WCJ concluded Claimant’s status was that of an
independent contractor rather than an employee at the time he sustained his work
injuries. In Conclusion of Law No. 1, the WCJ stated:

            Based upon the factual evidence presented, this Judge
            concludes Claimant was an independent contractor when
            his injury occurred. Claimant was paid by the job, not by
            the hour, Claimant arranged his duties with the entity
            directing him to move the voting boxes rather than
            [Company], and Claimant had the option of refusing
            work for [Company], which he had done. Not persuasive
            to this Judge is [Owner’s] assertion that he advised his
            workers to incorporate so he could save money by not
            paying for workers' compensation insurance. Such an
            arrangement is not relevant to a determination of whether
            the parties are involved in an employer-employee
            relationship. The most important factor in determining
            whether one is an employee of an entity is whether the
            purported employer has the ability to exercise control
            over the manner in which the purported employee
            performs the job duties. The only real evidence on this
            issue was during the deposition of [Owner], he was asked
            whether, hypothetically, if the City called to complain


                                        5
            about the way the job was being performed, would he
            intervene, and he responded affirmatively. There was no
            indication as to the nature of any possible intervention.
            Without more, this Judge cannot conclude that Claimant
            established that Owner had the ability to control the
            manner in which he performed the task of moving the
            voting booths. Claimant’s Claim Petition must be denied
            and dismissed.

WCJ’s Op., Conclusion of Law (C.L.) No. 1 (emphasis added).


            Consequently, the WCJ circulated a decision denying Claimant’s
claim petition on the basis that he was an independent contractor, not an employee.
Claimant appealed.


            On appeal, the Board observed that Claimant bore the burden of
proving all the elements necessary to support an award.           Inglis House v.
Workmen’s Comp. Appeal Bd. (Reedy), 634 A.2d 592 (Pa. 1993). This included
establishing the existence of an employer-employee relationship. Universal Am-
Can, Ltd. v. Workers' Comp. Appeal Bd. (Minteer), 762 A.2d 328 (Pa. 2000).
Although there is no bright-line rule to determine the existence of an employment
relationship, certain established guidelines and various factors must be taken into
consideration. Hammermill Paper Co. v. Rust Eng’g Co., 243 A.2d 389 (Pa.
1968). These factors include: control of the manner in which the work is done;
whether the individual is responsible for results only; the terms of the agreement
between the parties; the nature of the work or occupation; the skill required for
performance; whether the individual is engaged in a distinct occupation or
business; which party supplied the tools; whether payment is by time or by the job;
whether the work is part of the regular business of the putative employer; and,


                                        6
whether the putative employer has the right to terminate the relationship at any
time. Id.


             In determining whether an individual is an employee or an
independent contractor, the primary factor to be considered is whether the putative
employer has the right to control either the work to be done or the manner in which
it is performed. Universal Am-Can. It is the existence of the right to control that is
most significant, regardless of whether that control is actually exercised. Id.


             In reviewing the evidence, the Board noted the existence of
conflicting testimony from Owner and Claimant over the issue of whether someone
supervised Claimant while he performed his duties. See Bd. Op., 9/16/14, at 6.
Claimant testified that while on a Company job where there were multiple
employees, Ingram would give the employees instructions regarding performance
of the job. See Notes of Testimony (N.T.), 2/6/12, at 16; R.R. at 87a. If they were
moving an office, Ingram would give them directions as to what floor to start and
what items to move. Id. If there were any changes that needed to be made, Ingram
would direct them. Id.


             Conversely, Owner testified that even if he had 20 guys on a job, he
would not designate anyone to be in charge. See WCJ Op., 4/1/13, F.F. No. 2(s);
Dep. of Ernie Cimadamore, 6/19/12 (Cimadamore Dep.), at 26; R.R. at 157a.


             The Board noted the WCJ found the testimony of both Owner and
Claimant credible. Recognizing that the primary factor in determining employee



                                          7
status is whether the employer has the right to control the work and the manner in
which it is to be performed, the Board remanded to the WCJ for a determination as
to whether Company had the right, even if not exercised, to control the work and
the manner in which it was to be performed. Bd. Op., 9/16/14 (First Bd. Op.), at 6.


             On remand, the WCJ made the following dispositive findings:

             5. With respect to the duties Claimant was performing
             when his injury occurred, moving the voting booths, this
             Judge determined the testimony of Claimant and [Owner]
             did not conflict in any material manner. A thorough
             review of the testimony of these two witnesses reveals
             the discrepancies noted by the Board referable to whether
             there was supervision during the performance of a job
             pertains to work Claimant was doing for [Company] on
             an hourly basis (Claimant earned $15.00 per hour on
             various moving jobs, such as moving an office, aside
             from the voting booth activity, which was an isolated,
             specific move).       The specific job Claimant was
             performing when injured, moving the voting booths, was
             noted by both Claimant and [Owner], to be paid on a flat
             rate basis. The testimony of Claimant and [Owner]
             referable to the voting booth activities confirms Claimant
             could perform these activities at his discretion as long as
             the work was completed in the appropriate three week
             timeframe. There is no indication that [Owner] had the
             ability to direct Claimant concerning the manner in
             which the work was to be performed. This Judge cannot
             infer such ability. In fact the routing of the voting
             machines was performed by a third party. (N.T., 2/6/12 at
             39). This Judge finds [Company] did not have the ability
             to control the manner in which moving voting booths was
             performed.

WCJ Remand Op., 9/28/15, F.F. No. 5 (emphasis added). Therefore, the WCJ
concluded:



                                         8
             2. Based upon the evidence presented, this Judge
             concludes, on the merits of the matter, that Claimant was
             an independent contractor referable to his activities of
             moving the voting booths. [Company] had no ability to
             control the work to be completed or the manner in which
             the voting booth activities were performed. Claimant
             failed to meet his burden of proving he was an employee
             of [Company].

Remand Op., C.L. No. 2 (emphasis added).


             On appeal, the Board determined the WCJ erred in concluding that
Claimant was an independent contractor rather than an employee.           Bd. Op.,
6/23/16 (Second Bd. Op.), at 7. To that end, the Board determined Company
controlled Claimant’s work to the extent it established an employer-employee
relationship. Id. In reaching this decision, the Board noted Owner would contact
Claimant the day before a job and instruct him as to what his work schedule would
be for that day. Company required Claimant to be at the worksite at a specific
time, and he could not leave until a specific time, even if he completed the work.
Graebel Van Lines supplied the majority of the Company’s work and always had
an on-site supervisor. Id. The Board also noted Company paid Claimant by the
hour at a set hourly rate. Id.


             Summarizing its analysis, the Board stated:

                    In addition to the primary control factor, other
             factors all weigh in favor of Claimant being an employee
             of [Company]. [Hammermill Paper]. First, Claimant
             was not responsible only for results, as he was paid on an
             hourly basis and had set hours he was expected to work,
             whether or not the job was completed. Second, the
             agreement between Claimant and [Company] was of an
             hourly worker with a set hourly pay and schedule. Third,

                                         9
               the nature of the work was an unskilled mover and
               Claimant had no distinct moving business outside of
               working for [Company]. Fourth, [Company] supplied
               Claimant the truck to use at all jobs. Fifth, payment was
               almost always done on an hourly basis, not by the job.
               Lastly, moving was [Company’s] entire business, as they
               were specifically a moving company. All these factors,
               in addition to [Company’s] right to control Claimant’s
               work, show there was an employer-employee relationship
               between [Company] and Claimant as contemplated under
               the [Workers’ Compensation Act].1

Second Bd. Op. at 8 (footnote added).


               The Board also rejected the WCJ’s decision to distinguish Claimant’s
work during the voting machine job from his regular hourly work for Company.
Although Company paid Claimant a flat rate for the voting machine job, and
Company had less discretion over Claimant’s work activities, the Board did not
find this sufficient to support a determination that Claimant was an independent
contractor. Id. To that end, the Board reasoned that a determination of whether an
employment relationship existed must be based on a collection of factors reflecting
the entire relationship. Second Bd. Op. at 8-9. Therefore, the Board observed,
Claimant’s specific activities in performing the voting machine job are relevant to,
but not dispositive of a determination as to whether Claimant is an employee or an
independent contractor. Id.


               For the above reasons, the Board ultimately concluded Claimant was a
Company employee rather than an independent contractor. Second Bd. Op. at 9.


      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2708.



                                               10
Recognizing the WCJ accepted Claimant’s testimony and medical evidence related
to the occurrence of a work injury, the Board determined Claimant sustained a
work-related injury described as a “right foot strain and sprain, and right ankle
strain and sprain with ATFL tear.” Id. The Board also noted the WCJ’s finding
that Claimant could not return to work because of his injury. Id. Consequently,
the Board reversed the WCJ’s denial of Claimant’s claim petition and held that
Claimant was entitled to both wage loss and medical benefits from the date of his
injury. Id. Employer petitions for review.2


                                       II. Discussion
                                       A. Argument
              Company contends the Board erred in determining Claimant was an
employee rather than an independent contractor. Essentially, Company asserts the
WCJ properly determined Claimant functioned as an independent contractor while
performing the voting machine job regardless of whether Claimant functioned as
an hourly employee for Company while performing other moving work. Company
further asserts the Board exceeded its standard of review by disregarding the
WCJ’s findings of fact which were supported by substantial evidence and indicated
Claimant worked as an independent contractor while performing the voting
machine job.



       2
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed or whether constitutional rights
were violated. Phoenixville Hosp. v. Workers’ Comp. Appeal Bd. (Shoap), 81 A.3d 830 (Pa.
2013).




                                              11
            Company argues it had a completely different agreement with
Claimant for the voting machine job. Company paid Claimant a lump sum for the
entire job rather than at an hourly rate for work performed; Claimant was
responsible for paying his own taxes.     This form of payment fell completely
outside the scope of Claimant’s typical arrangement. Claimant also had complete
control over how to perform the voting booth job. Claimant determined the route
of the truck and the order in which the machines would be delivered. Claimant set
his own hours and determined when his work day would start and end. Claimant
also had the freedom to hire a crew to help him complete the job.


            Most importantly, Company asserts Claimant failed to present any
evidence that Owner maintained a level of control during the voting machine job
sufficient to establish an employment relationship. Owner never accompanied
Claimant on the voting machine job. In fact, Owner did not know the truck route
used for the job. In other words, Owner did not control Claimant’s performance of
the voting machine job.


            Company further argues that if the Board’s decision stands, it would
improperly establish a policy of “once an employee, always an employee.” Pet’r’s
Br. at 16. As such, Company argues, it would be impossible for an employer to
renegotiate the terms of a working relationship. To that end, Company asserts
there is no case law indicating a claimant could be an employee in one capacity
and have a different type of working relationship in another. In short, the Board’s
rationale does not leave any room for an employment relationship to change and
grow.



                                        12
            Therefore, Company contends the Board erred in disregarding the
WCJ findings in her remand decision that Claimant had complete discretion as to
how to perform the voting machine job, and that Company had no ability to control
the manner in which Claimant performed that work. See Remand Op., F.F. No. 5.
Because these findings were supported by the evidence, Company argues the
Board exceeded its standard of review by selectively disregarding the WCJ’s
critical findings of fact. See Bethenergy Mines, Inc. v. Workmen's Comp. Appeal
Bd. (Skirpan), 612 A.2d 434 (Pa. 1992) (WCJ’s findings of fact are binding on
appeal if supported by substantial competent evidence; it is not the Board’s role to
reweigh the evidence).     Further, it is irrelevant whether the record contains
evidence supporting findings other than those made by the WCJ.           Burrell v.
Workers' Comp. Appeal Bd. (Phila. Gas Works), 849 A.2d 1282 (Pa. Cmwlth.
2004). The critical inquiry is whether the record contains evidence supporting the
findings actually made. Id.


            Therefore, Company contends the Board erred in determining
Claimant was an employee while performing the voting machine job based on
factors related solely to his other moving work where Company paid him hourly
and exercised greater control over the manner in which Claimant performed his
work. In short, while performing commercial and residential moves for Company,
Claimant was an employee.       However, Claimant’s relationship with Company
significantly changed when he performed the voting machine job. To that end,
Company asserts there is no evidence supporting a finding that Owner had control
over Claimant while he performed that job. Thus, Company asks that we reverse



                                        13
the Board’s order and hold that Claimant worked as an independent contractor
while performing the voting machine job. Universal Am-Can; Hammermill Paper.


                                    B. Analysis
                                1. Applicable Law
            To begin, we recognize that a claimant’s employment status is a
critical threshold determination for liability under the Workers' Compensation Act.
Am. Road Lines v. Workers' Comp. Appeal Bd. (Royal), 39 A.3d 603 (Pa.
Cmwlth. 2012). A claimant must establish an employment relationship to receive
benefits. Id. The existence of an employment relationship is a question of law to
be determined based on the facts in each case. Id.


            A determination as to whether a claimant is an employee or
independent contractor may be based on many factors. Id. These include (1)
control of manner the work is done; (2) responsibility for result only; (3) terms of
agreement between the parties; (4) nature of the work/occupation; (5) skill required
for performance; (6) whether one is engaged in a distinct occupation or business;
(7) which party supplies the tools/equipment; (8) whether payment is by time or by
the job; (9) whether work is part of the regular business of employer; and, (10) the
right to terminate employment. Id. The most relevant criteria are control of the
manner of the work to be done, responsibility for the result, and the nature of the
occupation. Id. However, none of the factors are dispositive. Id.


            Nonetheless, the key factors in establishing an employer-employee
relationship are the employer’s right to control the work to be done and the manner



                                        14
in which the work is performed. Universal Am-Can; Am. Road Lines. In short,
control in an employment relationship exists where the alleged employer:
possesses the right to select the employee; the right and power to discharge the
employee; the power to direct the manner of performance; and, the power to
control the employee. Am. Road Lines. Payment of wages and payroll deductions
are significant, as is provision of workers’ compensation coverage. Id. However,
the method of payment is not determinative. Id.


            Applying the law to the facts of this case, we reach the same
conclusion as the Board, albeit for slightly different reasons, that the record
indicates Claimant functioned as a Company employee not only in his regular
moving work for Company, but also while performing the voting machine job.


                                2. Hourly Work
            First, as the Board determined and the WCJ apparently conceded in
her remand opinion, the record contains sufficient indicia of an employment
relationship between Company and Claimant regarding Claimant’s regular hourly
work for Company. With the exception of the voting machine job, Company paid
Claimant on an hourly basis. N.T., 2/6/12, at 34; R.R. at 105a. Claimant was
expected to stay for the duration of the day, regardless of whether the work was
finished. N.T., 2/6/12, at 35; R.R. at 106a. Ingram, Claimant’s brother, acted as
the “unspoken supervisor or the number one person at [Company].” Id. Company
provided Claimant with uniforms to wear with either a Graebel Van Lines or
Company insignia. N.T., 2/6/12, at 40; R.R. at 111a. Because Company work




                                       15
usually involved residential moving, Company required that Claimant wear its
insignia for that work. N.T., 2/6/12, at 41; R.R. at 112a.


             Claimant further testified that 90 percent of Company’s commercial
moving was for Graebel Van Lines.          Id.   Nonetheless, only Company paid
Claimant. N.T., 2/6/12, at 43; R.R. at 114a. Specifically, Claimant testified (with
emphasis added):

             Whatever hours I that worked were always paid by
             [Company], so I never received a secondary payment or a
             check … from another company. All my checks and all
             my hours were always billed or scheduled, listed and
             paid put through [Company].

Id. Claimant further testified he did not perform any other moving work than
what he did for Company. N.T., 2/6/12, at 43-44; R.R. at 114a-15a. He would not
take any “outside jobs.” Id. Given these circumstances, we conclude Claimant
established an employer-employee relationship for the hourly work he performed
for Company. Universal Am-Can; Am. Road Lines.


                              3. Voting Machine Job
             In applying the law specifically to the voting machine work Company
offered Claimant, we reach the same result. Although Company paid Claimant for
the voting machine work with a single flat rate or lump sum payment, Claimant
testified that Company rented the truck for the job and hired Byron Richardson, a
usual coworker, as the driver. See N.T., 2/6/12, at 38-39; R.R. at 109a-10a. In
particular, Claimant testified “In general, Byron and I were scheduled to work
together. As far as the routing of the machines, that was done by a third party.”


                                         16
N.T., 2/6/12, at 39; R.R. at 110a (emphasis added). Claimant further testified that
whoever ran the voting machines “set the schedule for however many machines
were designated for a specific place, the arrangement of who’s first; second, et
cetera, et cetera.” Id. (emphasis added).


             In Baum v. Workers' Compensation Appeal Board (Hitchcock), 721
A.2d 402 (Pa. Cmwlth. 1998), we addressed a somewhat similar situation where
the claimant, alleging an employment relationship, established Baum, the putative
employer, supplied the truck and fuel the claimant used to perform the work, which
involved the pick-up of saw dust. Unlike the present case, however, Baum also
instructed the claimant on how to load the trucks and chose the specific routes.
Nevertheless, akin to the present case, the claimant worked solely for Baum and
nobody else. Because Baum controlled the claimant’s performance of his duties
and the business contracts, we determined the claimant was an employee rather
than an independent contractor.


             Further, in Sarver Towing Co. v. Workers' Compensation Appeal
Board (Bowser), 736 A.2d 61 (Pa. Cmwlth. 1999), we determined a claimant who
operated a tow truck for a towing company essentially on a commission basis
established an employment relationship where the company provided him with a
company tow truck, and the tools and materials needed to perform the job. In
Sarver, the company permitted the claimant to keep the truck at home, and it did
not exercise control over the routes the claimant could take or directly supervise
him as he towed vehicles. Nevertheless, we reasoned the company did exercise
substantial control over the manner in which the claimant performed his work.



                                            17
The claimant could not use the truck for any other work and remained on-call 24
hours a day. In addition, the company could take back its equipment at any time.


            Here, Owner testified the City contracted with Company for the
voting machine job, which is a big contract. Cimadamore Dep. at 18; R.R. at 149a.
Claimant was not a party to the contract. Id. Owner testified Company supplied
rental trucks and the fuel for the job. Cimadamore Dep. at 16; R.R. at 147a.
Owner testified Claimant, a helper who had no driver’s license, was one of four
driver/helper pairs performing the voting machine work. Cimadamore Dep. at 9;
R.R. at 140a. Company had the same agreement with the drivers as it did with the
helpers. Cimadamore Dep. at 15-16; R.R. at 146a-47a.


            Although Owner did not directly supervise Claimant on-site, he would
talk with him every couple of days to see how they were doing and check if the
machines were okay. Cimadamore Dep. at 10; R.R. at 141a. If the City would
have called to complain about the performance of the voting machine job, Owner
would have intervened. Cimadamore Dep. at 18; R.R. at 149a.


            Further, Claimant testified he called Owner when he sustained his
injury during the morning of November 3, 2011. N.T., 2/6/12, at 7; R.R. at 78a.
Owner testified Claimant “worked only four days into the delivery portion” of the
voting machine job. Cimadamore Dep. at 15; R.R. at 146a. Owner then “hired”
someone to finish the job. Id.




                                       18
             In light of these circumstances, we must agree with the Board that
Claimant continued to work as an employee for Company while performing the
voting machine job. As discussed above, in determining whether an individual is
an employee or an independent contractor, the primary factor to be considered is
whether the putative employer has the right to control either the work to be done or
the manner in which it is performed. Universal Am-Can; Am. Road Lines. It is
the existence of the right to control that is most significant, regardless of whether
that control is actually exercised. Universal Am-Can; Am. Road Lines.


             Here, the WCJ found both Claimant’s and Owner’s testimony
credible.   Contrary to the WCJ’s findings, Owner testified Company had the
authority to intervene in Claimant’s performance of the voting machine job if the
City complained about the performance of the work. This factor is critical in
deciding whether an employer has control over the manner in which the claimant
performs the work.     Universal Am-Can; Am. Road Lines.           Although Owner
exerted very little supervision over Claimant while performing the voting machine
job, this resulted more from a lack of need than a lack of capacity because
Claimant had prior experience performing the voting machine job. Sarver. Owner
also demonstrated the ability to hire another individual to replace Claimant and
finish the job.


             Given the totality of the circumstances here, we see no error in the
Board’s order determining, as a matter of law, that Claimant met his burden of
establishing an employer-employee relationship not only while performing hourly
work, but also while performing the voting machine job. Universal Am-Can; Am.



                                         19
Road Lines. Accordingly, we affirm the Board’s order awarding Claimant benefits
from the date of his work injury based on his average weekly wage of $755.64.
See Second Bd. Op. at 9-10; Bd. Order, 6/23/16.




                                     ROBERT SIMPSON, Judge




                                       20
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Always Moving, LLC and                  :
State Workers' Insurance Fund           :
                         Petitioners    :
                                        :
            v.                          :   No. 1183 C.D. 2016
                                        :
Workers' Compensation Appeal            :
Board (Sutton),                         :
                       Respondent       :


                                   ORDER

            AND NOW, this 20th day of April, 2017, for the reasons stated in the
foregoing opinion, the order of the Workers' Compensation Appeal Board is
AFFIRMED.




                                       ROBERT SIMPSON, Judge